Benham, Judge.
The trial court granted the petition of adoption filed by appellant O’Quinn, the maternal grandmother of O. L. B., and terminated the parental rights of appellee Bunkley, the child’s father. The trial *674court’s judgment also ordered “broad and reasonable visitation privileges with said child” for the maternal grandfather and paternal grandparents. Appellee initially filed an appeal from the judgment of the trial court, and this appeal was filed by appellant as a cross-appeal. OCGA § 5-6-38. Appellee later withdrew his appeal, leaving only the merits of appellant’s appeal before this court.
Decided January 12, 1988
Rehearing denied January 29, 1988
Robert P. Killian, for appellant.
Evelyn H. Johnson, for appellee.
Appellant contends the trial court erred in granting visitation rights to the paternal grandparents, who had not intervened in the termination/adoption proceeding. Thus, “[tjhey were not parties to the action, nor were they otherwise before the trial court. Since they were not properly before the court in any capacity whatsoever, they were not entitled to be granted relief. [Cits.] Accordingly, the trial court erred in awarding visitation rights to [the paternal grandparents].” Smith v. Smith, 174 Ga. App. 903 (2) (332 SE2d 41) (1985). Furthermore, the adoption decree, which terminated the legal relationships between the adoptee and her relatives (OCGA § 19-8-14), “clearly eliminate [d] any claim of right to visitation with the adopted child by a former relative.” Mitchell v. Erdmier, 253 Ga. 335 (320 SE2d 163) (1984). Since the child’s adoption does not fit into any category in which grandparents’ visitation rights survive, the trial court erred in sua sponte providing visitation rights to the child’s former paternal grandparents. Id. at 336. That portion of the trial court’s judgment must be stricken. Although the adoption and termination of parental rights is affirmed, the portion of the judgment granting visitation rights to the former paternal grandparents must be reversed.

Judgment affirmed in part and reversed in part.


Banke, P. J., and Carley, J., concur.